DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see page 8, filed 1/13/22, with respect to 35 USC 112 rejections of Claims 11 and 17 have been fully considered and are persuasive.  The rejection of Claims 11 and 17 have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 9, 10, 14, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thibault (US 7210428) in view of Wang (CN 105903681).
Regarding Claim 8, Thibault teaches an apparatus, comprising: an entry gate (entry gate 41); a sorting scale coupled to the entry gate (scale 27); a sorting gate (sort gate 31); a plurality of gates coupled to the sorting gate (outlets, 29 and 30); and a processor (controller 33) and a memory (“memory of the controller 33” Col. 6 line 25) storing executable instructions that, in response to execution by the processor, cause the apparatus to: open the entry gate to enable an object to enter the sorting scale through the entry gate (“a one-way entry gate 41 at the inlet 28 that restricts entry onto the scale platform 38 to one animal at a time” Col. 7 lines 14-16); obtain a weight of the object using the sorting scale (“A controller detects and stores the measured weight of each animal” Col. 3 line 3); move the sorting gate based on the weight of the object to form a passageway between the exit gate and one of the plurality of gates (“The controller activates the sort gate” Col. 3 line 9);
Thibault fails to teach the apparatus comprising an exit gate coupled to the sorting scale; and opening the exit gate to enable the object to pass through the passageway and reach the one of the plurality of gates.
However, Wang teaches an exit gate coupled to the sorting scale (first stage sorting gate 223; Figure 2a); and opening the exit gate (first stage sorting gate 223) to enable the object to pass through the passageway and reach the one of the plurality of gates (Figure 2a).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sorting gate of Thibault with the exit gate before the plurality of gates as taught by Wang, so that the animal cannot leave before it is finished being weighed.
Regarding Claim 9, Thibault in view of Wang teaches the apparatus of claim 8. Thibault further teaches the apparatus wherein the apparatus being caused to move the sorting gate based on the weight of the object includes being caused to: determine a threshold weight based on parameters relating to a plurality of objects obtained from a server (“the controller 33 calculates a median weight of the animals” Col. 5 lines 42-43); perform a comparison between the weight of the object and the threshold weight (“compared with the calculated median weight of the animals in the herd” Col. 5 lines 46-47); and move the sorting gate based on the comparison to form the passageway (“If the animal is heavier than the median weight, the controller 33 causes the sort gate 31 to move to its first position for directing the animal into the first feeding area 16. If the animal is lighter than the median weight, the controller 33 causes the sort gate 31 to move to its second position for directing the animal into the second feeding area 17” Col. 5 lines 47-53).
Regarding Claim 10, Thibault in view of Wang teaches the apparatus of claim 9. Thibault further teaches the apparatus wherein the memory stores further executable instructions that, in response to execution by the processor, cause the apparatus to further: obtain weights of the plurality of objects using the sorting scale; and upload the weights to the server for storing the weights in a database (“A controller detects and stores the measured weight of each animal” Col. 3 line 3).
Regarding Claim 14, Thibault in view of Wang teaches the apparatus of claim 8. Thibault further teaches the apparatus wherein the memory stores further executable instructions that, in response to execution by the processor, cause the apparatus to further: swing the sorting gate to facilitate the object to pass through the passageway and reach the one of the plurality of gates. (“If the animal is heavier than the median weight, the controller 33 causes the sort gate 31 to move to its first position for directing the animal into the first feeding area 16. If the animal is lighter than the median weight, the controller 33 causes the sort gate 31 to move to its second position for directing the animal into the second feeding area 17” Col. 5 lines 47-53).
Regarding Claim 15, Thibault teaches a method implemented by an apparatus, the apparatus comprising an entry gate (entry gate 41), a sorting scale (scale 27), a sorting gate (sort gate 31), and a plurality of gates (outlets 29 and 30), and the method comprising: opening the entry gate to enable an object to enter the sorting scale through the entry gate (“a one-way entry gate 41 at the inlet 28 that restricts entry onto the scale platform 38 to one animal at a time” Col. 7 lines 14-16); obtaining a weight of the object using the sorting scale (“A controller detects and stores the measured weight of each animal” Col. 3 line 3); moving the sorting gate based on the weight of the object to form a passageway between the exit gate and one of the plurality of gates (“The controller activates the sort gate” Col. 3 line 9).
Thibault fails to teach the apparatus comprising an exit gate, and opening the exit gate to enable the object to pass through the passageway and reach the one of the plurality of gates.
However, Wang teaches the apparatus comprising an exit gate (first stage sorting gate 223; Figure 2a), and opening the exit gate to enable the object to pass through the passageway and reach the one of the plurality of gates (Figure 2a).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the sorting gate of Thibault with the exit gate before the plurality of gates as taught by Wang, so that the animal cannot leave before it is finished being weighed.
Regarding Claim 16, Thibault in view of Wang teaches the method of claim 15. Thibault further teaches the method wherein moving the sorting gate based on the weight of the object includes: determining a threshold weight based on parameters relating to a plurality of objects obtained from a server (“the controller 33 calculates a median weight of the animals” Col. 5 lines 42-43); performing a comparison between the weight of the object and the threshold weight (“compared with the calculated median weight of the animals in the herd” Col. 5 lines 46-47); and moving the sorting gate based on the comparison to form the passageway (“If the animal is heavier than the median weight, the controller 33 causes the sort gate 31 to move to its first position for directing the animal into the first feeding area 16. If the animal is lighter than the median weight, the controller 33 causes the sort gate 31 to move to its second position for directing the animal into the second feeding area 17” Col. 5 lines 47-53).
Regarding Claim 20, Thibault in view of Wang teaches the method of claim 15. Thibault further teaches the apparatus further comprising: swinging the sorting gate to facilitate the object to pass through the passageway and reach the one of the plurality of gates (“If the animal is heavier than the median weight, the controller 33 causes the sort gate 31 to move to its first position for directing the animal into the first feeding area 16. If the animal is lighter than the median weight, the controller 33 causes the sort gate 31 to move to its second position for directing the animal into the second feeding area 17” Col. 5 lines 47-53).
Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thibault (US 7210428) in view of Wang (CN 105903681) in further view of Thibault (20070277748).
Regarding Claim 11, Thibault ‘428 in view of Wang teaches the apparatus of claim 8. 
Thibault ‘428 fails to teach the apparatus of claim 8, wherein the memory stores further executable instructions that, in response to execution by the processor, cause the apparatus to further: attempt to close the entry gate for a number of times; and upon determining that the number of times has a threshold value, generate a warning signal indicating that the entry gate is not closed. 
However, Thibault ‘748 teaches the apparatus wherein the memory stores further executable instructions that, in response to execution by the processor, cause the apparatus to further: attempt to close the entry gate for a number of times (“if penning or any other object is accidentally lodged within the scale 35” Paragraph [0038]); and upon determining that the number of times has a threshold value, generate a warning signal indicating that the entry gate is not closed (“the idle alert function of the controller 40 of the sorting scale 35 can be activated” Paragraph [0038]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the gates of Thibault ‘428 with the warning signal when the gate is not properly closed as taught by Thibault ‘748, in order to alert the user so they can quickly fix the problem without injury to the animal or great loss in time.
Regarding Claim 17, Thibault ‘428 in view of Wang teaches the method of claim 15.
Thibault ‘428 fails to teach the method further comprising: attempting to close the entry gate for a number of times; and upon determining that the number of times has a threshold value, generating a warning signal indicating that the entry gate is not closed.
However, Thibault ‘748 teaches the method, further comprising: attempting to close the entry gate for a number of times (“if penning or any other object is accidentally lodged within the scale 35” Paragraph [0038]); and upon determining that the number of times has a threshold value, generating a warning signal indicating that the entry gate is not closed (“the idle alert function of the controller 40 of the sorting scale 35 can be activated” Paragraph [0038]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the gates of Thibault ‘428 with the warning signal when the gate is not properly closed as taught by Thibault ‘748, in order to alert the user so they can quickly fix the problem without injury to the animal or great loss in time.
Claims 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thibault (US 7210428) in view of Wang (CN 105903681) in further view of Eakin et al. (US 8584619).
Regarding Claim 12, Thibault in view of Wang teaches the apparatus of Claim 8. 
Thibault fails to teach the apparatus, wherein the memory stores further executable instructions that, in response to execution by the processor, cause the apparatus to further: determine that the object is within the sorting scale for a predetermined period of time; and in response, utilize a mechanism or generate a signal to stimulate the object to pass through the exit gate.
However, Eakin teaches the apparatus wherein the memory stores further executable instructions that, in response to execution by the processor, cause the apparatus to further: determine that the object is within the sorting scale for a predetermined period of time (“The animal has a known time which has been programmed into the controller” Col. 10 lines 59-60); and in response, utilize a mechanism or generate a signal to stimulate the object to pass through the exit gate (“a mechanism for encouraging or physically moving an animal out of the feeding station once the animal has reached its daily feed allotment including without limitation any mechanical, physical, electrical, chemical, visible, or audible mechanism” Col. 11 lines 49-53).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Thibault ‘428 with the object stimulant after a period of time as taught by Eakin, in order to motivate the animal to quickly vacate the weighing scale so there is no major loss in time.
Regarding Claim 13, Thibault in view of Wang teaches the apparatus of Claim 8.
Thibault fails to teach the apparatus, wherein the memory stores further executable instructions that, in response to execution by the processor, cause the apparatus to further: determine that the object is within the sorting scale for a predetermined period of time; and in response, open the entry gate while the exit gate is open to facilitate the object to pass through the exit gate by enabling another object to enter the sorting scale through the entry gate.
However, Eakin teaches the apparatus, wherein the memory stores further executable instructions that, in response to execution by the processor, cause the apparatus to further: determine that the object is within the sorting scale for a predetermined period of time (“The animal has a known time which has been programmed into the controller” Col. 10 lines 59-60); and in response, open the entry gate while the exit gate is open to facilitate the object to pass through the exit gate by enabling another object to enter the sorting scale through the entry gate (“the one-way entry gate will open and allow another animal to enter the entrance” Col. 10 lines 63-64).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Thibault ‘428 with the open entry gate after a period of time as taught by Eakin, in order to motivate the first animal to quickly vacate the weighing scale so there is no major loss in time.
Regarding Claim 18, Thibault in view of Wang teaches the method of Claim 15. 
Thibault fails to teach the method, further comprising: determining that the object is within the sorting scale for a predetermined period of time; and in response, utilizing a mechanism or generating a signal to stimulate the object to pass through the exit gate.
However, Eakin teaches the method, further comprising: determining that the object is within the sorting scale for a predetermined period of time (“The animal has a known time which has been programmed into the controller” Col. 10 lines 59-60); and in response, utilizing a mechanism or generating a signal to stimulate the object to pass through the exit gate (“a mechanism for encouraging or physically moving an animal out of the feeding station once the animal has reached its daily feed allotment including without limitation any mechanical, physical, electrical, chemical, visible, or audible mechanism” Col. 11 lines 49-53).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Thibault ‘428 with the object stimulant after a period of time as taught by Eakin, in order to motivate the animal to quickly vacate the weighing scale so there is no major loss in time.
Regarding Claim 19, Thibault in view of Wang teaches the method of Claim 15.
Thibault fails to teach the method, further comprising: determining that the object is within the sorting scale for a predetermined period of time; and in response, opening the entry gate while the exit gate is open to facilitate the object to pass through the exit gate by enabling another object to enter the sorting scale through the entry gate
However, Eakin teaches the method, further comprising: determining that the object is within the sorting scale for a predetermined period of time (“The animal has a known time which has been programmed into the controller” Col. 10 lines 59-60); and in response, opening the entry gate while the exit gate is open to facilitate the object to pass through the exit gate by enabling another object to enter the sorting scale through the entry gate (“the one-way entry gate will open and allow another animal to enter the entrance” Col. 10 lines 63-64).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the apparatus of Thibault ‘428 with the open entry gate after a period of time as taught by Eakin, in order to motivate the first animal to quickly vacate the weighing scale so there is no major loss in time.

Response to Arguments
Applicant's arguments filed 01/13/2022 have been fully considered but they are not persuasive. Applicant argues that Thibault in view of Wang fails to teach “move the sorting gate based on the weight of the object to form a passageway between the exit gate and one of the plurality of gates; and thereafter, open the exit gate to enable the object to pass through the passageway and reach the one of the plurality of gates” as recited in claim 8 and similarly recited in independent claim 15. Examiner disagrees as Thibault clearly teaches moving the sorting gate based n the weight of the animal as applied in the rejection above. Wang then teaches the exit gate between the weighing scale and the plurality of gates, with the exit scale opening after the animal is weighed and the sorting scale has been moved (see Figures 17-19 of Wang for in depth details on the executing process of the entire system). Additionally, this combination would be obvious, as both devices pertain to livestock sorting, and the combination would merely include switching out the gate of Thibault with the gate of Wang. Applicants arguments against dependent claims 9-14 and 16-20 are found not persuasive, as the rejection for Claims 8 and 15 are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALANNA KAY PETERSON whose telephone number is (571)272-6126. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K.P./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642